[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: VISITATION SCHEDULE
The plaintiff wishes to modify the present reasonable, liberal and flexible visitation schedule of the defendant to a structured and definite schedule. The defendant seeks more time with her children and seems to resist the imposition of a inflexible schedule. Obviously the court is unable to satisfy both parents but will impose a structure that will provide the mother with more time with the youngest child Zachary as she desires but will also define the visitation as the father would like. The court feels that scheduled visitation would be in the best interest of the children. Therefore the court will impose the following order of visitation on behalf of the defendant CT Page 1333 mother. The weekly visitation involving the three minor children which shall alternate each week shall be as follows:
First Week: As to Peter and Paige — Tuesday after school until 5:30 PM — Friday after school until 7:30 PM As to Zachary — Tuesday at 11:00 AM until 5:30 PM — Thursday at 11:00 AM until Friday at 7:30 PM
Second Week: As to Peter and Paige — Tuesday after school until 5:30 PM — Friday after school until Sunday at 7:30 PM — As to Zachary — Tuesday 11:00 Am until 5: 30 PM — Friday 11:00 AM until Sunday at 7:30 PM Mother shall be responsible to take Paige to her C.C.D class at 11:00 AM on Sunday, if Paige wishes to return home with her father for the remainder of the day — that will be at her option but she will have the responsibility to make those arrangements with her father — if she fails to make those arrangements or elects to return to her mother's residence after church her mother shall be responsible to pick her up from church.
PELLEGRINO, J.